UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ABDU AL QADER HUSSAIN AL-            )
MUDAFARI,                           )
                  Petitioner        )
                                    )
v.                                  )   Civil Action No. 05-cv-2185 (RCL)
                                    )
BARACK H. OBAMA, et al.,            )
                  Respondents.      )
                                    )
____________________________________)

                         ORDER GRANTING PETITIONER’S
                     CONSENT MOTION FOR EXTENSION OF TIME

        THIS CAUSE comes before the Court upon Petitioner’s Consent Motion for Extension of

Time.

        UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

otherwise fully advised in the premises, it is

        1. ORDERED that Petitioner’s Motion is GRANTED;

        2. ORDERED that the parties shall file a Joint Status Report on or before January 27,

2011, in which they will either:

               a. notify the Court that Petitioner seeks to move for additional discovery and/or

                  additional amendment to his Traverse and propose a briefing schedule on that

                  matter; or

               b. propose a briefing schedule for the parties’ cross-motions for judgment on the

                  record.



        SO ORDERED.

        Signed by Royce C. Lamberth, Chief Judge, on January 4, 2011.